Citation Nr: 0013955	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed headache 
disorder.  

2.  Entitlement to service connection for a claimed 
disability manifested by a tendency to drop objects.  

3.  Entitlement to service connection for a claimed 
disability manifested by sensitivity to prescription drugs.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to April 
1976.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the RO.  

The Board remanded the case in November 1997 for additional 
development of the record.  

In a February 2000 rating action, the RO granted service 
connection for a bipolar disorder, effective in November 
1993.  

In April 2000, the veteran submitted a copy of a March 2000 
VA psychological evaluation which included an opinion that 
she was not capable of working due to her depressive 
symptoms.  It appears that she is in disagreement with the 
initial rating assigned for the service-connected bipolar 
disorder.  As this matter has not been developed for the 
purpose of appellate review, the Board refers it to the RO 
for the appropriate action.  


FINDINGS OF FACT

1.  The veteran's currently demonstrated headache disorder is 
not shown to be due to any reported inservice head injury or 
otherwise to be attributable to a disease process which had 
its onset during her period of active duty.  

2.  The veteran currently is not shown to have a disability 
manifested by a tendency to drop objects or a disability 
manifested by sensitivity to prescription drugs which is due 
a disease process that began in service or as the result of 
any injury demonstrated in service.  



CONCLUSION OF LAW

The veteran is not shown to have a headache disorder or an 
acquired disability manifested by a tendency to drop objects 
or a sensitivity to prescription drugs due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented claims 
which are plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303.  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A careful review of the service medical records shows that, 
in January 1974, the veteran reported that she had injured 
her head and developed headaches.  X-ray studies of the skull 
were interpreted as showing no pathology, and the 
neurological examination was within normal limits.  Among the 
diagnoses was that of probable conversion reaction.  In June 
1974, she reported that she still had headaches and had begun 
to drop things.  Neurological examination was normal.   In 
March 1975, she still complained of headaches, and Fiorinal 
was prescribed.  In May 1975, a history of diffuse headaches 
was noted.  Neurological examination was within normal 
limits.  The impression was that of tension cephalalgia.  

During service, in June 1975, the veteran complained of 
headaches and dizziness.  The impression was that of tension.  
In January 1976, the veteran reported that she fell off the 
back of a car and struck the back of her head.  She 
complained of headaches and having a funny feeling in her 
hands.  Neurological examination was grossly intact.  The 
impression was that of scalp contusion.  In January and 
February 1976, she reported that she had had a reaction to 
Valium.  In March 1976, she was seen for a possible reaction 
to Mellaril.  On the service discharge examination in April 
1976, the neurological examination was normal.  

Of record are numerous private outpatient and hospital 
records, dated from 1990 to 1994.  On examination in April 
1992, it was indicated that neurological examination was 
normal.  The assessment was that of conversion reaction 
manifesting itself as pseudoseizures.  An August 1992 entry 
showed that the diagnoses included that of anxiety disorder 
and questionable psychotic features and headaches of unclear 
etiology.  Another August 1992 entry noted that the diagnosis 
was that of tension headaches.  

On VA General Medical examination, conducted in October 1992, 
the veteran reported having severe migraine and tension 
headaches.  The diagnosis was that of psychopathic 
personality.  

A Private Mental Heath Center Discharge Summary dated in 1993 
showed that, following a period of hospitalization, the 
diagnosis was that of schizophrenia.  

In March 1994 VA Consultation Report, a VA physician stated 
that the veteran had a normal neurological examination.  It 
was suspected that she had a bipolar disorder and that her 
neurological problems were related to her underlying 
depression and anxiety.  

An October 1994 VA medical record noted that the veteran was 
allergic to codeine and had an adverse reaction to lithium.  

A July 1995 magnetic resonance imaging (MRI) was noted to 
have been normal.  

In September 1995, the veteran testified at a hearing at the 
RO that she believed that she had a headache disorder and 
disabilities manifested by dropping objects and sensitivity 
to drugs, due to either self medication or to a head injury 
in service.  She testified that she had no headaches prior to 
the head injury in service and had had headaches since that 
injury.  

On VA neurological examination in May 1998, the veteran 
reported having frequent headaches for a long as she could 
remember, but especially in the previous 6 to 7 years.  She 
indicated that they might occur 20 to 25 days in any given 
month and lasted for 4 -5 days.  She reported that they were 
typically bifrontal and variably severe.  She indicated that 
an array of medications had not been helpful, the most 
effective was Excedrin combined with rest.  She reported that 
she had no family history of headaches.  She indicated that 
she had two past episodes of head trauma, the first from a 
motor vehicle accident in service when she struck her head 
and was briefly stunned.  The second incident was when she 
fell from a snowmobile in 1978 and was again briefly stunned.  
The examiner noted that she carried a diagnosis of bipolar 
syndrome and that a diagnosis of pseudoseizures was proffered 
during an evaluation at Strong Memorial Hospital in 1993.  
The diagnosis was that of chronic headache syndrome with some 
features consistent with migraine; no associated neurologic 
impairment and symptoms controlled with relatively 
conservative measures.  It was noted that neurologic 
examination was unremarkable.  

In a June 1998 addendum, the VA examiner who conducted the 
May 1998 neurologic examination opined that there was no 
medical or neurologic basis for concluding that the veteran's 
headaches and asserted dropping of objects or sensitivity to 
medication dated from an illness or injury incurred during 
military service.  The examiner indicated that a review of 
the medical records and his neurological examination revealed 
no plausible evidence of a service-related motor disorder 
that would have caused her to drop objects.  It was indicated 
that there was simply no evidence in her history or medical 
records to support a conclusion that any sensitivity she 
might have had to medications was related to any illness or 
injury that was temporally related to military service.  The 
examiner opined that he could not state with reasonable 
medical certainty or probability that she had any 
neurological impairment or condition occurring during or 
arising out of her military service.  

On VA neurological examination in September 1999, the veteran 
reported having had a head injury in service and frequent 
headaches during the rest of basic training.  She noted that 
the headaches declined in frequency and severity during the 
rest of her military service.  She also reported a head 
injury after a fall from a snowmobile in 1982.  She indicated 
that she sustained a head trauma and was briefly dazed.  She 
did not recall seeking medical care after that injury and the 
headaches again subsided.  She reported that in 1991 she had 
headaches following epidural anesthesia.  She reported that, 
currently, headaches might occur up to daily over several 
consecutive days or could be sporadic.  It was noted that 
past neuroimaging studies, including head CT and MRI, were 
reported to show no abnormalities except for mild atrophy.  
The assessment was that of chronic headache syndrome.  The 
examiner concluded that there were no findings on 
neurological examination that could be reasonably attributed 
to the head trauma in service.  

After a careful review of the entire evidentiary record, 
including the recent hearing testimony by the veteran, the 
Board concludes that the preponderance of the evidence is 
against her claims of service connection for a headache 
disorder, a claimed disability manifested by a tendency to 
drop objects and a claimed disability manifested by 
sensitivity to prescription drugs.  While the service medical 
records do show that the veteran was treated for complaints 
of headaches and do contain notations of possible reactions 
to several drugs and a funny feeling involving the hands 
during service.  No actual disability or related diagnosis 
was made in the service medical records.  His neurological 
status at the time of the separation examination was reported 
to be normal.  It is also pertinent to note that there were 
no complaints or findings referable to a condition manifested 
by a tendency to drop objects, as currently claimed by the 
veteran.  

Moreover, no competent evidence has been presented to support 
the veteran's assertions that she has current disability 
manifested by a tendency to drop things or by sensitivity to 
prescription drugs.  The postservice private and VA medical 
records show treatment for headaches beginning many years 
after service, the competent evidence does not relate any 
current headache disability to the demonstrated head injury 
in service or any disease process which had its clinical 
onset in service.  

The veteran has recently been afforded two recent VA 
neurological examinations.  It was essentially concluded that 
the currently diagnosed chronic headache syndrome was not 
related to any disease or injury in service.  In addition, it 
was opined that there was simply no medical evidence to 
support a conclusion that she had a disability manifested by 
dropping objects or sensitivity to drugs due to any illness 
or injury in service.  

The Board has considered the contentions and testimony of the 
veteran regarding the claimed disabilities.  As a lay person, 
however, she is not competent to offer opinions as to the 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, based on the evidence of record, the 
Board finds that service connection for a headache disorder, 
the claimed disability manifested by a tendency to drop 
objects and the claimed disability manifested by sensitivity 
to prescription drugs is denied.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.102 (1999), but does not 
find the evidence to be of such approximate balance as to 
warrant its application.  The preponderance of the evidence 
is against the veteran's claim.  



ORDER

Service connection for the claimed headache disorder, the 
claimed disability manifested by a tendency to drop objects 
and the claimed disability manifested by sensitivity to 
prescription drugs is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

